KNAPP, Circuit Judge
(dissenting). The conclusions of the majority involve the affirmance of two propositions: First, that there was evidence from which the jury might find that the engineer did in fact see these children when far enough away to stop -the train before reaching them, although he testified positively to the contrary; and, second, if the jury so found, that there was evidence from which they might further find that he did not thereupon do what a reasonably prudent engineer should have done to avoid the accident.
Assuming that the first of these propositions is justified by the proofs submitted, Í am of opinon, after careful examination of the record, that nothing was shown which would sustain a verdict for plaintiff on the theory of the second proposition. It appears from the testimony that the engineer could not see the children on the track ahead of him until the locomotive rounded a curve which terminated about 130 or 140 feet from the point where plaintiff was injured. Undoubtedly, if he had reversed the engine and used the emergency brakes upon the instant, the train would have been stopped in time, since by those means it could have been brought to a standstill, at the speed it was moving, before going more than .60 to 70 feet, as was in fact done in this instance. What the engineer saw, or could have seen, when the stretch of straight track came within his line of vision, was “these two little children running down the track,” to use the language of the only witness who testified as to where they were and what they were doing at that moment.
What the engineer at once did, as the jury might find from the plaintiff’s proofs, was to sound several sharp, warning blasts with the whistle, and then a few seconds later, for it was all a matter of seconds, to reverse the engine and apply the emergency brakes, but unfortunately not soon enough to avert the disaster. Because hé did pot immediately use every effort to stop the train, but for a brief interval resorted -to the warning whistle, it is held to be a question of fact for the jury whether “a reasonably prudent man could and would have stopped the train in time.”
To this I cannot agree. In my judgment, there is no aspect of the testimony or allowable inference therefrom which would support a finding of imprudent or unreasonable conduct on the part of the engineer. Indeed it seems to me that he did just what a careful engineer would be likely to do in such an unexpected emergency. Under the circumstances disclosed, it would be the natural, almost instinctive, act of an engineer to give signals of warning, which would presumably have the effect of clearing the track. And until he had some reason to apprehend that such signals might fail of their purpose, the *419engineer would not be chargeable, in my opinion, with want of due care for neglecting to take the most effective measures for stopping his train. This is' not the case of little children playing on the track, heedless of the coming of a- train and unconscious of danger, nor of persons discovered on the track whose postures and actions indicate that they are in a more or less helpless condition. The children in question, when they could first be observed by the engineer, were “running down the track” in front of him, evidently aware that the train was approaching, and apparently intending to get out of the way. There was nothing to prevent them from stepping off the track on either side, and the little boy, two years younger than -plaintiff, did leave the rails, and was seen “climbing the bank” before the locomotive passed by him. In view of these undisputed facts I think the engineer had a right to suppose, when the children first came in sight, that they would get off the track in response to his warning, and that he was justified in acting upon that supposition. To say" that the jury might find him at fault under such circumstances, because he did not instantly, or as quickly as possible, do everything in his power to stop the train, and because, had he done so, the train could have been stopped in time, is to say in effect, or permit the jury to say, that it was not reasonably prudent on his part to assume, even for a few moments,- that the plaintiff would heed his warning and get off the track, although the assumption is based upon everyday experience and observation. It is also to say, or permit the jury to say, that the duty of the engineer was measured, not by what reasonable judgment would dictate in such a situation, but by what he might have done as the event proved. In short, the conclusions of the majority involve a rule of obligation which seems to me at once unjust to defendant and against the weight of authority. In my opinon the .verdict was properly directed, and the judgment should therefore be affirmed.